Gray, C. J.
The words “debt or damages demanded,” in the St. of 1875, e. 106, § 1, regulating the jurisdiction of the municipal courts of Boston, as in other statutes of the Commonwealth, defining the jurisdiction of courts by like words, refer to the ad damnum in the writ, and not to the amount claimed in the declaration or proved at the trial. Chamberlain v. Cochran, 8 Pick. 522. Hapgood v. Doherty, 8 Gray, 373. Trees v. Rushworth, 9 Gray, 47. Ladd v. Kimball, 12 Gray, 139. Ashuelot Bank v. Pearson, 14 Gray, 521.
The other objection, so far as it relates to the writ, was for a defect of form in process, upon which the decision of the court below was final; and, so far as it relates to the declaration, *380could not be taken otherwise than by demurrer. Gen. Sta. & 114, § 10; e. 115, §7 e. 129, § 2, el. 5; §§ 7, 12. Barlow v. Leavitt, 12 Cush. 483. Judgment affirmed.